Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 10, 2018

                                       No. 04-18-00356-CV

                            MICHELIN NORTH AMERICA, INC.,
                                      Appellant

                                                  v.

                                Roberto GARZA and Lizeth Garza,
                                          Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-17-448
                          Honorable John Longoria, Judge Presiding


                                          ORDER
         This is an accelerated appeal. Appellant has filed a motion for extension of time to file its
brief, requesting an additional thirty days. Appellant’s motion is GRANTED. Appellant’s brief is
due August 15, 2018. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court